Citation Nr: 1637758	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to service-connected posttraumatic stress disorder (PTSD). 

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1991.  He served in the Southwest Asia theatre of operations from December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In August 2000, the Veteran filed a claim for service connection for joint and muscle pain.  The August 2002 rating decision denied entitlement to service connection for muscle and joint pains, recharacterized by the RO as a claim for chronic fatigue syndrome.  The August 2002 rating decision considered laws governing presumptive service connection due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  In a February 2005 rating decision, the RO denied reopening of the claim for service connection for chronic fatigue syndrome, claimed as muscle and joint pain.  The Veteran filed another claim for service connection for chronic fatigue syndrome in January 2010, which was denied in a March 2010 rating decision.  In February 2010, he filed a claim for service connection for fibromyalgia, which was denied in April 2010.  While the February 2010 claim was developed and filed as an original claim for service connection, the Board will apply the "new and material" evidence standard.  

The prior and current claims are indistinguishable and are based on the Veteran's assertions that his joint and muscle pain represent an undiagnosed illness or a chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia under 38 C.F.R. § 3.317.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Accordingly, the issue has been recharacterized.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The reopened issue of entitlement to service-connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain syndrome, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to service-connected PTSD is addressed in the REMAND that follows the ORDER section of the decision below. 


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the claim of entitlement to service connection for chronic fatigue syndrome, claimed as muscle and joint pain; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to service-connected PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21(1993).
In August 2002, the RO initially denied service connection for chronic fatigue syndrome, claimed as muscle and joint pain. The RO concluded that the service treatment records were silent as to a diagnosis of chronic fatigue syndrome, and thus, direct service connection was not warranted.  The RO also concluded that the June 2002 VA examination did not show any evidence of painful motion, and therefore a chronic disability resulting from an undiagnosed illness was not established under 38 C.F.R. § 3.317.  

The Veteran filed a claim for service connection for joint and muscle pain again, and the RO denied reopening the claim in a February 2005 rating decision on the basis that the new evidence showed intermittent joint stiffness and pain of uncertain etiology, but did not show a diagnosis of chronic fatigue syndrome.  The Veteran was notified of the rating decision, but he did not appeal the denial of the claim or submit evidence during the appeal period.

In January 2010, the Veteran filed another claim for service connection for chronic fatigue syndrome, and the RO denied reopening the claim in a March 2010 rating decision based on its determination that new and material evidence had not been received.  The RO found that the evidence of record did not show a diagnosis of chronic fatigue syndrome.  In February 2010, the Veteran filed a claim for service connection for fibromyalgia.  In conjunction with the February 2010 claim, the Veteran was afforded a VA examination in April 2010.  The April 2010 VA examiner noted the Veteran's documented history of joint and muscle pain, and concluded that it was impossible to determine whether the Veteran's symptoms represented an undiagnosed illness or a medically unexplained multisymptom illness.  The examiner stated that there was some malingering on examination.  Subsequent VA treatment records documented the Veteran's continued complaints of joint pain and swelling.  A May 2011 VA treatment record indicated the Veteran almost met the criteria for fibromyalgia because of generalized arthralgia, but was not diagnosed.  It was also noted that the Veteran had several lab tests completed in the past which were all negative.  Moreover, in August 2016, the Veteran's representative submitted evidence suggesting that the Veteran had chronic pain disorder secondary to his service-connected PTSD. 

The evidence received since the unappealed February 2005 rating decision is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, it is new and material, and reopening the claim of entitlement to service connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to service-connected PTSD, is warranted.


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to service-connected PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he developed constant joint and muscle aches during his active duty service in the Southwest Asia theater of operations.  He asserts that he continues to experience pain in his elbows, wrists, hips, knees, ankles, neck, chest, back, and hands.  He provides lay diagnoses of chronic fatigue syndrome, fibromyalgia, or chronic pain disorder as the cause of his symptoms.  

A February 1994 Persian Gulf VA examination report indicated severe sweating, shortness of breath, weakness, memory loss, depression, and chest pain.  

The Veteran underwent a VA examination in June 2002 for complaints of a sleep disorder, breathing problem, chest pain, night sweats, fatigue, headaches, muscle pain, joint pain, a gastrointestinal problem, and a mental disorder.  The examiner noted the absence of generalized muscle aches or weakness, but found that the Veteran's pain appeared to be in his joints, specifically his elbows, fingers, wrist, toes, shoulders, ankles, knees, back, and neck.  The examiner was unable to render a diagnosis to explain his symptoms, but did find that there was no evidence of chronic fatigue syndrome.  

VA treatment records associated with the file in July 2002 documented the Veteran's reports of pain in his fingers, wrists, shoulders, knees, and elbows.  In August 2004, the Veteran reported intermittent swelling and stiffness of the joints of his wrists and hands for the past 12 to 14 years.  The impression was joint stiffness and pain of uncertain etiology.  A May 2006 VA treatment record showed that the Veteran continued to complain of occasional body aches, joint tenderness, soreness, and joint swelling.  It was noted that previous labs for rheumatoid arthritis were negative.  The impression was arthralgia.  February 2010 VA treatment records indicated the Veteran continued to report multiple joint pain, stiffness, and swelling.  It was noted that the Veteran used Motrin to alleviate the pain.  The joints affected included his hands, shoulders, knees, hands, and neck.  The physician noted that his proximal and distal interphalangeal joints were slightly swollen in both hands.  Range of movement of the neck, shoulders, elbows, wrists, hips, knees, and ankles was sluggish and taking time to perform.  The Veteran complained of pain with any range of motion, however, on palpation there was no tenderness to any joint.  The assessment was arthralgia.  

Private treatment records from D.H., M.D. included the Veteran's complaints of musculoskeletal pain and joint pain.  

The Veteran underwent a VA examination in April 2010.  The Veteran reported muscle and joint pain since service in Iraq that gradually worsened when he returned home.  The Veteran reported constant pain somewhat improved with hydrocodone, ibuprofen, and warm showers.  He reported that the pain was aggravated with inactivity and prolonged sitting.  The Veteran stated that he had numbness and tingling in his feet, toes, fingers, and the bilateral antecubital spaces.  The Veteran described fatigue, headaches, migraines, and nausea.  The Veteran had 16 out of 18 positive tender points on the fibromyalgia examination.  The only points that were not positive were checked while the Veteran was distracted with conversation and when he was told he was being checked for enlarged lymph nodes in the neck.  The Veteran grimaced and appeared to have pain with palpation of the bilateral anterior thighs, bilateral shins, medial aspect of the elbows, abdomen, etc.  He had tenderness with palpation of both wrists.  The examiner determined that the Veteran did not have fibromyalgia.  The examiner concluded that the first truly documented joint pain started around 2000 to 2002.  The examiner determined that there were multiple inconsistencies on examination, to include the multiple positive control points on fibromyalgia examination, and also some unexpected issues such as pain with finger-to-nose, Romberg, and tandem walk.  The Veteran was also noted to have pain with the shoulder shrug for the neurological examination.  The examiner opined that there was some malingering present, and therefore, it was impossible to comfortably state if any of his symptoms were due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

As noted above, the Veteran's representative submitted articles suggesting the Veteran had a chronic pain disorder secondary to his PTSD.  An opinion has not been obtained to address whether the Veteran's symptoms are manifestations of a chronic pain disorder, and, if so, whether such disorder is secondary to his service-connected PTSD.  Accordingly, a remand is required to afford the Veteran another VA examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of the claimed disorders manifested by joint and muscle pain.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran suffers from a chronic pain disorder that is caused by OR aggravated by his service-connected PTSD.  
In so opining, the examiner must consider and discuss the articles ("PTSD: National Center for PTSD, Chronic Pain and PTSD:  A Guide for Patients"; "PTSD and Chronic Pain"; and "VA/DoD Clinical Practice Guideline for the Management of Post-Traumatic Stress") submitted by the Veteran's representative suggesting that the Veteran has a chronic pain disorder secondary to his PTSD.  

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Then, the RO or the AMC should adjudicate the reopened claim for service connection for joint and muscle pain.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


